PER CURIAM.
Appellant was convicted of possession of a stolen vehicle, “ . . . [T]o-wit: a motorcycle, a 1972 Harley-Davidson, 1200 CC Superglide, Serial No. 2C16996H2, the property of Dale Hendrix . . . ” in violation of Section 814.03(2), F.S.1971, F.S.A. We conclude that ¡reversible error has not been shown and therefore affirm the judgment and sentence appealed.
One point merits a brief comment. Although the State sufficiently proved that the appellant was in possession of a stolen 1972 Harley-Davidson 1200 CC Superglide motorcycle, the property of Dale Hendrix, the State failed to introduce any competent' evidence to show that the serial number of the motorcycle was that alleged in the information. The serial number of the motorcycle was merely part of the description and was not a material allegation which necessarily had to be proved.
Affirmed.
OWEN, C. J., and WALDEN and MAGER, JJ., concur.